Case 1:18-cv-24902-KMW Document 1 Entered on FLSD Docket 11/25/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  RONALD WADE,

                 Plaintiff,
  v.

  HIBACHI NOODLE BAR INC D/B/A
  HIBACHI GRILL & NOODLE BAR,
  ADEL ABU NASSAR A/K/A
  ADEL ABUNASSAR,

              Defendants.
  __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, RONALD WADE, brings this action against Defendants, HIBACHI NOODLE

  BAR INC D/B/A HIBACHI GRILL & NOODLE BAR and ADEL ABU NASSAR A/K/A ADEL

  ABUNASSAR, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and

  alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff RONALD WADE was a resident of the State of

  Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Defendant, HIBACHI NOODLE BAR INC D/B/A HIBACHI

  GRILL & NOODLE BAR, was a Florida corporation with its principal place of business in South

  Florida, engaged in commerce in the field of restaurant operations, at all times material hereto was

  the “employer” of Plaintiff as that term is defined under statutes referenced herein, engaged along

  with its employees in interstate commerce, and has annual gross sales and/or business volume of

  $500,000 or more.



                                                   3
Case 1:18-cv-24902-KMW Document 1 Entered on FLSD Docket 11/25/2018 Page 2 of 3



  4.       Defendant, ADEL ABU NASSAR A/K/A ADEL ABUNASSAR, is a resident of Miami-

  Dade County, Florida and was, and now is, a manager of Defendant, HIBACHI NOODLE BAR

  INC D/B/A HIBACHI GRILL & NOODLE BAR, and controlled Plaintiff’s duties, hours worked,

  and compensation. Accordingly, ADEL ABU NASSAR A/K/A ADEL ABUNASSAR was and is

  an “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

  5.       Defendants, HIBACHI NOODLE BAR INC D/B/A HIBACHI GRILL & NOODLE BAR

  and Hibachi Grill, Inc. d/b/a Hibachi Asian Noodle Bar, are a single enterprise under the Fair Labor

  Standards Act, performed related activities through unified operation and common control for a

  common business purpose, engaged along with their employees in interstate commerce, and have

  an annual gross sales and/or business volume of $500,000 or more.

  6.       Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to cash

  registers, computers, phones, ovens frying pans, and refrigerators.

  7.       Plaintiff RONALD WADE worked for Defendants as a cook.

  8.       Defendants failed to pay Plaintiff his full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for all hours worked over 40 each week.

  9.       Defendants failed to pay Plaintiff the full and proper minimum wages.

  10.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  11.      Defendants have knowingly and willfully refused to pay Plaintiff his legally-entitled

  wages.

  12.      Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.




                                                     4
Case 1:18-cv-24902-KMW Document 1 Entered on FLSD Docket 11/25/2018 Page 3 of 3



  13.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

  set forth herein in full.

  15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791




                                                   5
